IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KYLE MARCEL PAGE z CIVIL ACTIoN
v. No. 18-609
DANIEL DoYLE o
MEMORANDUM
KEARNEY, J. April 24, 2019

We today analyze two distinct versions of a February 20, 2017 encounter between a police
chief and a citizen outside of a hospital. The citizen swears the police chief for unknown reasons
grabbed his hand, pulled it back, bent his thumb until it popped, pointed a gun at his head, slammed
him against a car, and told the citizen he would “pin” a robbery on him. The police chief swears
he did not touch the citizen, The police chief does not explain why he encountered the citizen at
the hospital or the surrounding context. He denies ever touching the citizen. He argues the
citizen’s lack of complaints about injuries, swelling or medical records continuing the injuries

proves he did not touch the citizen.

The citizen pro se sued the police chief for excessive force Violating the Fourth
Amendment. Following discovery, the police chief now moves for summary judgment arguing
the citizen’s alleged injuries are so minimal as to not give rise to a claim, there is no corroborating
evidence other than the citizen’s testimony compared to the testimony from the police chief and a
detective with him at the hospital, and he enjoys qualified immunity. On the present record after
discovery, we disagree with the police chief. The citizen, proceeding pro se while incarcerated,
is entitled to a jury finding as to what happened outside the hospital one evening in February 2017.

We deny the police chief`S motion for summary judgment.

I. Undisputed facts.l

On February 20, 2017, Tullytown Borough Police Chief Daniel Doyle and Detective Eric
Landamia encountered Kyle Page outside St. Mary’s Hospital in Langhorne, Pennsylvania.2 Mr.
Page testified Chief Doyle grabbed his hand, pulled it back, and bent his thumb “until [he] heard
it pop.”3 He testified Chief Doyle pointed his gun at Mr. Page’s temple, slammed him against a
car, and told Mr. Page he would “pin” a robbery charge on him.4 Mr. Page described his hand as
“black and blue,” “swollen,” and “numb” after the incident.5 Mr. Page testified his hand swelled
to the size of a golf ball.6

Chief Doyle swears he did not grab Mr. Page outside St. Mary’s Hospital.7 He swears to
the best of his recollection, he did not touch Mr. Page.8 He did not see injuries on Mr. Page’s hands
and did not hear Mr. Page complain of injuries,9

Detective Eric Landamia swears he accompanied Chief Doyle to the Hospital on February
20, 2017.10 He swears Chief Doyle did not handcuff-nor use any force on_Mr. Page during
either encounter while Detective Landamia accompanied Officer Doyle.ll He further swears Mr.
Page did not complain of injuries, and Detective Landamia personally did not see injuries12

Later the same day, Detective Tim Carroll took Mr. Page to meet with Chief Doyle and
Detective Landamia.13 Mr. Page testified Chief Doyle apologized to him.14

On February 22, 2017, parole agents Bryan Blasczyk and Vincent Sima arrested Mr. Page
for a robbery and drove him to Graterford Prison.15 Agent Blasczyk testified when he arrested Mr.
Page, he did not see injuries or swelling, and Mr. Page did not complain of injuries.16 Agent
Blasczyk testified when he handcuffed him, Mr. Page did not complain of injuries or pain in his
hand.17 Agent Sima testified a parole officer would notice a hand injury when handcuffing a

suspect.18 He also testified suspects usually complain of such injuries.'9

When he entered Graterford Prison, Mr. Page told prison officials “police messed me up.”20

He told prison officials Chief Doyle “bent [his] thumb back . . . it’s like swollen, I can’t really feel
it.”21 Mr. Page did not undergo surgery on his thumb.22 Mr. Page did not seek medical treatment
for his thumb before his incarceration23

Mr. Page also completed a screening form when he arrived at Graterford. The form lists
medical issues with the question: “Do you now or have you ever had any of the following
problems?”24 The form includes swollen joints, painful joints, fractures, difficulty ambulating, and
numbness.25 T he form provides three options: no, yes, and “past 72 hours.”26 Mr. Page marked

“no” for these symptoms27 A prison medical official cleared Mr. Page for the general prison

population.28

On March 9, 2017, an unnamed medical professional gave Mr. Page a physical
exarnination.29 The professional found no abnormalities in Mr. Page’s “extremities” and
“musculoskeletal” areas.30

On May 18, 2018, while incarcerated at Mercer Prison, Mr. Page requested an X-ray
examination for “continued pain & swelling since trauma” involving handcuffs in 2017.31 A
physician found a distal tuft in Mr. Page’s left third finger with soft swelling, but no fracture or
dislocation.32
II. Analysis.33

Mr. Page pro se sued Chief Doyle for violating his Fourth Amendment rights by using
excessive force during their February 20, 2017 encounter outside St. Mary’s Hospital. Following
discovery, Chief Doyle moves for summary judgment arguing: (l) Mr. Page’s excessive force
claim fails because he suffered no injury, (2) Mr. Page fails to raise a genuine issue of material

fact to survive summary judgment, and (3) qualified immunity bars Mr. Page’s claim.

Mr. Page pro se argues he suffered more than de minimis injury because a doctor diagnosed
him with Post Traumatic Stress Disorder.34 He does not adduce evidence of the diagnosis but
promises to adduce evidence at trial.35

Mr. Page may not defeat summary judgment with a promise to adduce evidence at trial.
But even without Mr. Page’s promised evidence, the record presently does not support summary
judgment for Chief Doyle. We deny Chief Doyle’s motion for summary judgment for the reasons

below.

A. Mr. Page need not show more than de minimis injury to establish his excessive
force claim.

Chief Doyle argues we must grant summary judgment because Mr. Page shows no, or at
most de minimis, injury. We disagree with Chief Doyle.

Mr. Page sues Chief Doyle for excessive force under the Fourth Amendment. The Fourth
Amendment guarantees Mr. Page’s right to be free from excessive force during an arrest,
investigatory stop, or other type of “seizure.”36 To establish an excessive force claim under the
Fourth Amendment, Mr. Page must prove “both that a seizure occurred and that it was
unreasonable.”37 Mr. Page must show more than de minimis force to establish his claim.38 But as
our Court of Appeals explained, “de minimis injuries do not necessarily establish de minimis
force.”39

We may grant Chief Doyle summary judgment if, after resolving factual disputes in favor
of Mr. Page, Chief Doyle’s “use of force was objectively reasonable under the circumstances.”40
To determine objective reasonableness, we look at “the severity of the crime at issue, whether the
suspect poses an immediate threat to the safety of the officer or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.”41 Other factors for determining objective

reasonableness include the duration of the defendant’s action, whether the action occurred during

an arrest, the possibility the suspect possessed a weapon, and the number of people with whom the
defendant must contend at one time.42

Chief Doyle cites Bensz'nger v. Mullen to support his argument Mr. Page cannot establish
an excessive force claim when he suffered only de minimis injury.43 In Bensz'nger, the defendant
police officers forcefully arrested plaintiff for assault after he drunkenly and violently argued with
his girlfriend44 The plaintiff claimed the officers used excessive force during the arrest but he did
not seek medical treatment The court granted summary judgment to the officers The court found
the officers’ use of force objectively reasonable under the circumstances: (1) the officers responded
to reports the plaintiff drunkenly assaulted his girlfriend, (2) the officer saw the plaintiff wielding
a knife and arguing with his girlfriend when they arrived, (3) the plaintiff never sought medical
treatment for his alleged injuries.45

But the court in Bensz'nger did not, as Chief Doyle suggests, grant summary judgment to
the officers merely because the plaintiff suffered de minimis injuries. The court looked at all the
circumstances in determining the officers acted reasonably, including the “seriousness of the crime
he was involved in, his intoxicated condition, and the obvious probable cause police had to arrest
him.”46 The court explained the lack of injuries “add[ed] credence” to its determination of
reasonableness47 The decision in Bensinger does not stand for the proposition we may grant
summary judgment merely because the plaintiff suffered de minimis injury.

Instead of focusing only on the extent of Mr. Page’s injuries, we look to our Court of
Appeals’ factors in determining objective reasonableness Chief Doyle presents no context for the
February 20, 2017 encounter outside St. Mary’s Hospital. From our reading of the record in the
light most favorable to Mr. Page, Mr. Page stood outside the Hospital, Chief Doyle grabbed his

hand, pulled it back until Mr. Page heard his thumb pop, slammed him against a car, and pointed

a gun at his head.48 Chief Doyle presents no facts showing whether Mr. Page posed a threat to him,
whether Mr. Page resisted arrest, or whether Chief Doyle had articulable suspicion to seize Mr.
Page. He presents no evidence concerning the duration of the encounter, the possibility Mr. Page
possessed a weapon, or the number of people with whom Chief Doyle had to contend. From our
reading of the record and viewing the facts in the light most favorable to Mr. Page, a reasonable
jury could find Chief Doyle used unreasonable force under these circumstances Mr. Page’s lack
of injuries does not negate his claim.
We cannot grant Chief Doyle summary judgment based on the record before us.

B. We find a genuine issue of material fact as to whether Chief Doyle used
excessive force during the February 20, 2017 encounter.

Chief Doyle argues Mr. Page fails to raise a genuine issue of fact because he merely relies
on his own self-serving deposition testimony, and other evidence in the record contradicts his
testimony. ChiefDoyle cites Abuomar v. Pennsylvanz'a Departmem‘ of Corrections.49 InAbuomar,
the plaintiff worked as an imam at a prison. On March 5, 2014, two prison correctional officers
escorted the plaintiff to the superintendent’s office to discuss complaints about the plaintiffs work
environment The plaintiff claimed the officer violated his Fourth Amendment rights when they
escorted him to the superintendent’s office. The plaintiff relied solely on his account of the events
to support his claim the officers grabbed him.

The court granted summary judgment finding the plaintiff failed to adduce evidence to
create a genuine issue of fact. As the plaintiff relied only on his account of the events, the court
explained his “self-serving statements are unsupported by the evidence and comprise the only
account of events that mentions physical[] contact of any kind on that day.”50 The court then
explained it need not “accept unsupported, self-serving testimony as evidence sufficient to create

a jury question.”51

The court looked at evidence contradicting the plaintiffs account, including a colleague’s
statement the officers did not grab the plaintiff The court also found the plaintiff conceded he
could leave at any time. The court explained the plaintiffs admission he could freely terminate the
encounter “most clearly” negated a finding the officers violated the plaintiffs Fourth Amendment
rights52 The court also found, accepting the plaintiffs account of the event, the officers’ actions
did not violate the Fourth Amendment.53

Unlike Abuomar, Mr. Page’s testimony does not reveal the lack of a claim. Mr. Page
testified Chief Doyle pulled his hand back on February 20, 2017 and then bent his thumb until he
heard a “pop,” slammed him on a car, and pointed a_ gun at his head.54 Mr. Page may rely on his
own deposition testimony to defeat summary judgment55 As explained, Chief Doyle fails to
present surrounding circumstances sufficient to determine objective reasonableness but on the
record before us, a jury could find Chief Doyle acted unreasonably during the February 20, 2017
encounter.

Chief Doyle argues for summary judgment because his and Detective Landamia’s
affidavits contradict Mr. Page’s account of the February 20, 2017 incident. But this evidence
creates a dispute of material fact precluding summary judgment. A reasonable jury could credit
Mr. Page’s account or Chief Doyle’s and Detective Landamia’s account. We cannot resolve this
dispute at summary judgment.

Chief Doyle also argues evidence showing Mr. Page suffered no injuries from the February
20, 2017 encounter proves no reasonable juror could find in Mr. Page’s favor. But Mr. Page need
not show injury to prove excessive force. The relevant question is whether Chief Doyle used more
than de minimis force, and we look at several factors to determine whether Chief Doyle acted

reasonably under the circumstances Evidence of Mr. Page’s lack of injury does not contradict Mr.

Page’s deposition testimony recounting Chief Doyle’s use of force outside St. Mary’s Hospital,
nor does this evidence necessarily negate Mr. Page’s excessive force claim. A jury could conclude
based on the affidavits and the lack of evidence showing injuries, Chief Doyle acted reasonably.
But we cannot resolve this issue as a matter of law.

Mr. Page’s deposition testimony raises a genuine issue of material fact precluding summary

judgment on his excessive force claim.

C. Chief Doyle fails to show qualified immunity bars Mr. Page’s excessive force
claim.

Chief Doyle argues qualified immunity bars Mr. Page’s excessive force claim. Qualified
immunity bars Mr. Page’s claim unless he shows Chief Doyle (1) violated Mr. Page’s
constitutional or statutory right and (2) the right was “clearly established” at the time of Chief
Doyle’s challenged conduct.56 In determining whether Mr. Page’s right to be free from excessive
force was “clearly established,” we ask “whether it would be clear to a reasonable officer that his
conduct was unlawful in the situation he confronted.”57 Our Court of Appeals instructs we use the
objective reasonableness factors to determine whether a reasonable officer would know his
conduct violated the law,58 “[A] decision on qualified immunity will be premature when there are
unresolved disputes of historical fact relevant to the immunity analysis.”59

In Jackson v. City of Pl`ttsburgh, the plaintiff sued police officers alleging excessive force
when they arrested him during a vehicle stop.60 The officers moved for summary judgment arguing
qualified immunity barred the plaintiff s claim. The court explained viewing the record in the light
most favorable to the plaintiff, a jury could find the officers violated the plaintiffs Fourth
Amendment rights In determining whether the right was “clearly established,” the court explained
the plaintiffs and officers’ accounts of the events differed. If the jury accepted the plaintiffs

version, the court explained the jury could find a reasonable officer used excessive force because

the plaintiff “was unarmed and not exerting any threats towards the officers.”61 Considering the
lack of a threat from the plaintiff, a reasonable officer would know the use of force violated the
law.62 The court denied summary judgment for the officers

Chief Doyle fails to sufficiently provide context to determine whether he acted reasonably
during the February 20, 2017 encounter outside St. Mary’s Hospital. Based on the present record,
we cannot determine whether Chief Doyle acted reasonably in bending Mr. Page’s thumb until he
heard it pop, slamming him against a car, and pointing a gun at his head. We have no facts
concerning whether Mr. Page posed a threat to ChiefDoyle, or whether Mr. Page attempted to flee
or evade Chief Doyle. We do not have facts concerning whether Chief Doyle had a level of
suspicion to seize Mr. Page, We cannot determine whether ChiefDoyle violated Mr. Page’s clearly
established right to be free of excessive force because we lack context to determine whether he
acted reasonably under the circumstances At this point, we have Mr. Page’s account of the
February 20, 2017 encounter and Chief Doyle’s and Detective Landamia’s contradictory account.
Accepting Mr. Page’s version of the accounts, a reasonable officer would know he violated the
law when he grabbed a person, slammed him against a car, and pointed a gun at his head, and the
person posed no threat and did not attempt to flee, and the officer had no suspicion to seize the

person.63

We cannot grant summary judgment for ChiefDoer with the factual disputes in the record.
We deny Chief Doyle’s motion for summary judgment on qualified immunity.
III. Conclusion.

In an accompanying Order, we deny Chief Doyle’s motion for summary judgment on Mr.

Page’s excessive force claim. These issues must be resolved by the fact-finder.

 

1 Our Policies and Procedures require a Statement of Undisputed Material F acts (“SUMF”) and an
appendix in support of a motion for summary judgment Chief Doyle filed his motion and brief in
support of summary judgment at ECF Doc. No. 64. He filed his SUMF at ECF Doc. No. 65 and
his appendix at ECF Doc. No. 66. Mr. Page filed his response to Chief Doyle’s motion at ECF
Doc. No. 70. We refer to exhibits in the appendix by the Bates number (e.g. App. la).

2 ECF Doc. No. 66 (Doyle App.) at la-2a.

3 Ia'. at 2a.

4 Id.

5 Ia'. at 7a.

6 Id.

7 Ia'. at 60a.

8 Id.

9 Ia'.

10 Id. at 61a. Mr. Page originally sued Detective Landamia. We dismissed his claims against
Detective Landamia on June 20, 2018. ECF Doc. No. 30.

11 ECF Doc. No. 66 (Doyle App.) at 61a.
12 Id

13 Id. at 3a.

l41d

15 Id.

16 Id. at 64a.

17 Id.

18 Id. at 67a.

l91d

20 Id. at 3a.

10

 

21 ld_
22 ld_

23 Ia’. at 4a.
24 Id. at 70a.
25 Id_

26 ]d_

27 Id.

28 Id. at 73a.
29 Id. at 74a.
30 ld_

31 Id. at 75a.
32 Id. at 76a.

33 Summary judgment is proper when “the movant shows that there is no genuine issue as to any
material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P.
56(a). “Material facts are those ‘that could affect the outcome’ of the proceeding, and ‘a dispute
about a material fact is ‘genuine’ if the evidence is sufficient to permit a reasonable jury to return
a verdict for the non-moving party.”’ Pearson v. Prz`son Health Serv., 850 F.3d 526, 534 (3d Cir.
2017) (quoting Lamom‘ v. New Jersey, 637 F.3d 177, 181 (3d Cir. 201 1)). On a motion for summary
judgment, “we view the facts and draw all reasonable inferences in the light most favorable to the
nonmovant.” Pearson, 850 F.3d at 533-34 (3d Cir. 2017) (citing Scott v. Harris, 550 U.S. 372, 378
(2007)). “The party seeking summary judgment ‘has the burden of demonstrating that the
evidentiary record presents no genuine issue of material fact.”’ Parkell v. Danberg, 833 F.3d 313,
323 (3d Cir. 2016) (quoting Wz'llz's v. UPMC Children’s Hosp. of Pz'ttsburgh, 808 F.3d 638, 643
(3d Cir. 2015)). If the movant carries its burden, “the nonmoving party must identify facts in the
record that would enable them to make a sufficient showing on essential elements of their case for
which they have the burden of proof.” Wz'llz`s, 808 F.3d at 643 (citing Celotex Corp. v. Catrett, 477
U.S. 317, 323 (1986)). “lf, after adequate time for discovery, the nonmoving party has not met its
burden, pursuant to Federal Rule of Civil Procedure 56, the court must enter summary judgment
against the nonmoving party.” Willz's, 808 F.3d at 643 (citing Celotex Corp., 477 U.S. at 322-323).

34 ECF Doc. No. 70, at p. l.

35 ECF Doc. No. 70, at p. l. At Mr. Page’s request, we placed this case on our Court’s Panel for
attorneys to volunteer to represent Mr. Page in this excessive force civil rights case. ECF Doc. No.

ll

 

45. After almost two months of no attorney expressing an interest in representing Mr. Page, we
withdrew the case from the Panel and scheduled this matter for trial. ECF Doc. No. 48. Mr. Page
continues to proceed pro se. We today place the case on the Panel for final review by possible
volunteer attorneys as the case now proceeds to trial in late May 2019.

36 U.S. Const. amend. IV; Graham v. Connor, 490 U.S. 386, 388 (1989).
37 Lynn v. Schertzberg, 169 F. App’x 666, 669 (3d Cir. 2006).

33 Watson v. Haverford Twp. Police Dep ’t, No. 10-6731, 2012 WL 1900629, at * 13 (E.D. Pa. May
25, 2012).

39 sz'th v. Mensz`nger, 293 F.3d 641 , 649 (3d Cir. 2002); see also Mounshar v. Cin of th'ladelphz'a,
No. 15-4168, 2016 WL 3997057, at *5 (E.D. Pa. July 26, 2016) (“While a jury may ultimately
consider the absence of injury in evaluating the reasonableness of the force, the mere absence of a
tangible injury does not warrant summary judgment on [the Fourth Amendment excessive force]
claim.”); Snowa’en v. Cily ofPhiladelphia, No. 11-5041, 2012 WL 4717897, at *6 (E.D. Pa. Oct.
4, 2012) (“[T]he minor degree of a plaintiffs injury, while relevant to the totality of the
circumstances cannot on its own act as a complete defense to an excessive force claim.”).

40 Retzler v. McAndrew, No. 08-2764, 2010 WL 3791706, at *3 (E.D. Pa. Sept. 29, 2010) (quoting
Kopec v. Tate, 361 F.3d 772, 777 (3d Cir. 2004)) (granting defendant summary judgment on
excessive force claim when (1) defendant grabbed plaintiffs arm, (2) the encounter lasted “for
only a brief period of time” and, plaintiff did not suffer injury).

41 Carswell v. Borough of Homestead, 381 F.3d 235, 240 (3d Cir. 2004) (quoting Graham, 490
U.s. 31396).

42 Spencer v. Bz'ggz'ns, No. 11-01850, 2013 WL 5702312, at *6 (M.D. Pa. Oct. 18, 2013) (citing
Sharrar v. Felsing, 128 F.3d 810, 822 (3d Cir. 1997)).

43 Bensz'nger v. Mullen, No. 99-1771, 2000 WL 1100781 (E.D. Pa. Aug. 4, 2000).
44 Id. at *1.

43 Id. at *2.

46 Ia’.

47 Ia’.

43 ECF Doc. No. 66 (Doyle App.) at 2a.

49 Abuomar v. Commonwealth of Pennsylvam`a Dep ’t of Corr., No. 14-01036, 2017 WL 2972825,
at *5 (M.D. Pa. July 12, 2017), aj]”’a' sub nom. Abuomar v. Dep’t ofCorr., 754 F. App’x 102 (3d
Cir. 2018).

12

 

30 Id.

51 Id

52 Id

33 Id. at *6.

34 ECF Doc. No. 66 (Doyle App.) at 2a.

33 Johnson v. MetLife Bank, N.A., 883 F. Supp. 2d 542, 549 (E.D. Pa. 2012) (explaining Plaintiff
can defeat summary judgment relying solely on his own deposition testimony if “Plaintiffs
[deposition] testimony, when juxtaposed with the other evidence, is sufficient for a rational

factfinder to credit Plaintiffs testimony, despite its self-serving nature”).

36 See Aschroft v. al-Kia'a', 563 U.S. 731, 731 (2011) (citing Harlow v. Fz'tzgerald, 457 U.S. 800,
818 (1982)).

57 Geisz v_ Ammary, 40 F. supp. 3d 467, 484 (E.D. Pa. 2014).

33 Estate omeith v. Marasco, 430 F.3d 140, 150 (3d Cir. 2005).

39 Geist, 40 F. Supp. 3d at 483 (quoting Curley v. Klem, 298 F.3d 271, 278 (3d Cir. 2002)).

60 Jackson v. Cily ofPittsburgh, 688 F. Supp. 2d 379, 387 (W.D. Pa. 2010).

61Id. at 400-01.

62 lar

63 See Sussz'no v. New Jersey Dz`vision of State Police, No. 09-6278, 2012 WL 5184582, at *8
(D.N.J. Oct. 18, 2012) (denying qualified immunity at summary judgment stage when bent
plaintiffs thumb back until it touched his forearm); Guthrz'e v. Guthrie, 216 F. Supp. 3d 590, 596
(W.D. Pa. 2016) (citing Kopec, 361 F.3d at 778) (“Citizens have a clearly established right to be
free from excessive force while restrained.”); Mounshar, 2016 WL 3997057, at *6 (denying
qualified immunity at summary judgment stage when plaintiff claimed the officer roughly
handcuffed him without evidence showing plaintiff “posed any threat, failed to comply with

instructions, resisted arrest, committed a serious crime, appeared to be armed or attempted to
flee”).

13

